Citation Nr: 1222318	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gynecological condition manifested by abnormal Pap smears. 

2.  Entitlement to service connection for residuals of a right great toe bunionectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2002 and April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Although the Veteran requested a Decision Review Officer (DRO) hearing, she withdrew her request in June 2005. 

The Veteran testified before the undersigned Veterans Law Judge in June 2005.  A transcript of the hearing has been associated with the claims file. 

In November 2005 and August 2011, the Board remanded the matter for additional development. 

During the June 2005 Board hearing, the Veteran raised the issue of entitlement to service connection for residuals of a left great toe bunionectomy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not currently have any residual gynecological disability attributable to abnormal Pap smears. 

2.  The Veteran's current residuals of a right great toe bunionectomy were not incurred during service or until many years after discharge and are not otherwise etiologically related to active duty service.

CONCLUSIONS OF LAW

1.  A gynecological condition manifested by abnormal Pap smears was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's current residuals of a right great toe bunionectomy were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Here, the Veteran was sent a letter in March 2002 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter, however, did not explain what type of information and evidence was needed to establish a disability rating and effective date.  Fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in February 2007.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a June 2005 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA Paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations
Service Connection

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a). However, these provisions to not apply as this claimant did not serve 90 or more days of active continuous service. 38 C.F.R. § 3.307(a)(1). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306. 

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service. 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption. 38 C.F.R. § 3.306(b). However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded. Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.) 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

Gynecological Condition

The Veteran alleges entitlement to service connection for a gynecological condition manifested by abnormal Pap smears.  

A review of the service treatment demonstrates in-service findings of an abnormal Pap smear.  In January 1997, vaginal-cervical cytologic material demonstrated epithelial cell abnormality.  Atypical squamous cells of undetermined significance were identified.  

Post-service treatment records include Pap smears within normal limits in February 2001 and October 2002.  They did not demonstrate any squamous/endocervical epithelial cell abnormalities.  

Again, in October 2003, the Veteran's Pap smear results were abnormal; however, high/intermediate risk HPV DNA subtypes were not identified.  

In September 2004, the Veteran was afforded a VA examination.  A review of the records demonstrated that the Veteran began experiencing an abnormal period in 1993.  The Veteran reported that her Pap smears were abnormal in 1996, 1998, 2000 and October 2003.  Physical examination demonstrated a normal uterus, ovaries, vagina and pelvis.  There was no evidence of surgical procedure or prolapse.  There were no adhesions, rectovaginal fistulas or urethrovaginal fistula.  There was no active disease or infection noted upon examination.  There was no abnormal discharge to report on physical examination and no obvious residuals from any previous processes or infections.  A Pap smear and urinalysis was normal.  The Veteran was diagnosed as having, abnormal uterine bleeding, etiology unknown. The examiner commented that the Veteran began experiencing a gynecological disorder in 1993 and had presented for treatment for various gynecological complaints for several years.  Therefore, it is more likely than not that she experienced a chronic gynecological disorder during service.  The examiner recommended that the Veteran undergo a Diagnostic D&C to help correct the heavy uterine bleeding.  The examiner also recommended that the Veteran continue undergoing annual Pap smears.  He opined that there was no problem with the Veteran's Pap smears.  

By means of a November 2005 Board decision, service connection was awarded for abdominal uterine bleeding causing low red blood cell count and dizziness.  

In June 2005, the Veteran testified that she had undergone several Pap smears, and that three out of five had been abnormal.  The Veteran testified that she had not been diagnosed as having a specific disorder relating to her abnormal Pap smears.   

In December 2005, the Veteran's Pap smear was normal. 

In compliance with the November 2005 remand instructions, the Veteran was afforded an additional VA examination in October 2006.  The examiner noted that there was no evidence of an abnormal Pap smear during service or within a year after her discharge form service.  A Pap smear taken at that time was within normal limits and negative for any high grade HPV.  

In compliance with the August 2011 remand instructions, the Veteran was afforded an additional VA examination in October 2011.  Upon VA examination, the examiner noted that the Pap abnormalities had not progressed.  Physical examination had been negative for any disability attributable to the abnormal Pap smear findings.  Furthermore, HPV testing had been negative.  The examiner acknowledged that the Veteran's abnormal Pap smear history first manifested during service; however, she opined that the Veteran's abnormal Pap smears were unrelated to service and instead related to positive bacterial vaginosis.  

Upon review of the aforementioned evidence the Board finds that service connection is not warranted for a for a gynecological condition manifested by abnormal Pap smears. The Board acknowledges that the Veteran has a history of abnormal Pap test results and that she has concerns regarding this.  The Board points out, however, that the Veteran has not been diagnosed with disability associated with abnormal Pap smears and that abnormal Pap test results are laboratory findings, not disabilities in of themselves.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim". See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). See, e.g., See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (elevated triglycerides and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.) While the Board is sympathetic to her concerns that these abnormal Pap smear results may lead to a diagnosis of a disability in the future, at the present time there is no evidence of current disability.

In conclusion, the Board finds that Veteran's abnormal Pap smear was treated during service, and she is not currently diagnosed as having a disability associated with abnormal Pap smears disability.  As noted, a service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the Board finds that a gynecological condition manifested by abnormal Pap smears was not incurred in or aggravated by service.

Residuals of a Right Great Toe Bunionectomy

The Veteran alleges entitlement to service connection for residuals of a right great toe bunionectomy.  Specifically, the Veteran argues that the boots she wore and the exercise she performed during the service resulted in hammer toes and bunions in her right great tow, which she consequently had to have removed.  Currently, she experiences pain and tenderness in her right great toe.

Upon entry into service, the Veteran's September 1991 enlistment examination notes asymptomatic moderate pes planus.  Service treatment records, however, are silent as to any complaints of, treatment for or diagnosis of any other foot abnormality, aside from pes planus, to include bunions and hammertoes.  Essentially, the Veteran's service treatment records as silent as to any complaints of, treatment for or diagnosis of a right great toe disorder.  

In April 2000, the Veteran presented for an initial VA evaluation and treatment for complaints of painful big toe joints of both feet.  She reported that she had been experiencing worsening pain for the past year.  Physical examination demonstrated bilateral hallux valgus deformities, worse on the right foot.  Consequently, she underwent a bunionectomy with osteotomy and internal fixation on her right foot in April 2000. 

In October 2006, the Veteran was afforded a VA examination.  The Veteran indicated that she first began experiencing symptoms in 1996 or 1997 and pointed to the first metatarsophalangeal joint, bilateral.  Her initial presenting symptoms were a "dull throbbing type of pain that occurred with shoe gear."  She related that without shoe gear she would experience the same symptoms on the bottom of her foot and pointed to the sesamoid apparatus.  Symptoms increased with walking, standing and shoe gear.  Upon physical examination the Veteran was diagnosed as having residuals of a right foot bunionectomy and asymptomatic bilateral pes planus.  The examiner opined that the Veteran's right foot condition was as least as likely as not aggravated during active duty but not beyond its normal and expected progression.  

The Veteran was afforded an additional VA examination in October 2011.  Physical examination demonstrated hallux valgus, pes planus and hallux rigidus.  The examiner noted that the Veteran was status post bunionectomy in her distal 1st metatarsal with K-wire in position.  No other acute bony defects were appreciated.  There may be minimal pes planus deformity, bilaterally.  The Veteran failed to report for an x-ray.  As to the Veteran's pes planus, the examiner indicated that pes planus was noted on the Veteran's entrance physical and that pes planus was likely congenital and could have been aggravated by prolonged weight bearing activities during service.  The examiner, however, concluded that the Veteran's pes planus was not aggravated beyond the natural progression.  With regards to the Veteran's great right toe disorder, the examiner noted that there was no record to support incurring bunions during active service.  Rather, the Veteran's post-service treatment records did not reveal any complaints regarding the right foot prior to 2000.  The examiner further noted that bunions can develop at any time, although they may be asymptomatic.    

The Board acknowledges that the Veteran has been diagnosed as having two disabilities affecting her right foot, pes planus and residuals of a right great toe bunionectomy.  In this case, however,  the Veteran solely argues that the shoes she was issued during service as well as the activities she was required to perform, resulted in bunions and hammertoes for which she needed to undergo surgery.  She currently experiences pain and tenderness as residuals of her right great toe bunionectomy.  Accordingly, the issue on appeal has been characterized as entitlement to service connection for residuals of a right great toe bunionectomy.

Upon review of the entire evidentiary record, the Board finds  that service connection for a right foot disorder, characterized as residuals of a great right toe bunionectomy, is not warranted.  In this case, there is no evidence other than the Veteran's lay statements indicating she experienced bunions during service.  

The Board finds that the Veteran's reported history of a continuity of symptoms is not credible.  Her current reports of continuous right great toe pain since service are manifestly different from the objective evidence including treatment records during service.  Aside from the documentation of pes planus, the Veteran's service treatment records are negative for any other foot-related ailments, to include bunions.  Additionally, the Veteran's statements regarding the onset of her symptoms are different from those recorded in the post-service treatment records.  There is no objective evidence of bunions shortly after the Veteran's discharge from service.  Rather, the earliest reference to bunions is a diagnosis from April 2000, more than two years after the Veteran's separation from service.  Moreover, at that time, it was noted that the Veteran had only been experiencing worsening right great toe pain for the past year.  The Board finds that the history provided by the Veteran in the context of contemporaneous medical treatment, such as during service and in April 2000, is much more credible than that provided later for compensation purposes. Thus, her reported continuity of symptoms is not credible. 

There is also no medical evidence in support of the Veteran's claim. In this respect, the October 2011 VA examiner noted that there was no record of bunions during service or post-service until 2000 and he further commented that bunions can develop at any time.    

The Board has also considered the statements from the Veteran connecting her current residuals of a right great toe bunionectomy to service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of right great tow pain, but as noted above, finds that this reported history is not credible.  In any event, her opinion as to the cause of her current symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was two years after her separation from active duty service. In addition, there is no competent medical evidence that the Veteran's current residuals of a right great toe bunionectomy are related to active duty service. In fact, the objective medical evidence of record weighs against the claim, particular an October 2011 VA opinion.  The Board has considered the Veteran's reported continuity of symptomatology, but has determined this history is not credible and concludes that the weight of the evidence is against a nexus between the current disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b)(West 2002).

In conclusion, a preponderance of the objective evidence is against a finding that the Veteran's residuals of a right great toe bunionectomy are attributable in any way to service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).   Therefore, the benefit-of-the-doubt rule does not apply and service connection for residuals of a right great toe bunionectomy must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a gynecological condition manifested by abnormal Pap smears is denied. 

Service connection for residuals of a right great toe bunionectomy is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


